Citation Nr: 1752834	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-31 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder other than quiescent herpes simplex, to include contact dermatitis and/or as a skin rash as an undiagnosed illness under 38 C.F.R. § 3.317.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1980 to October 1980, and from December 1990 to June 1991 with service in Saudi Arabia. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in February 2016.

This case was before the Board in June 2016; this case was last before the Board in June 2017, when the above noted issue was remanded for additional development and clarification.  The case has been returned to the Board at this time for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2017 remand, the Board directed the RO to schedule the Veteran for a new VA skin examination in order to determine whether any of the Veteran's skin disorders other than quiescent herpes simplex were the result of his military service.  

However, the claims file indicates that the RO has not yet attempted to schedule the Veteran for a VA skin examination.  Consequently, another remand is necessary in order for the RO to schedule the Veteran for a new VA examination, and to ensure compliance with the Board's previous remand directives.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claims, as a matter of law, the right to compliance with the remand order). 

On remand, any outstanding VA treatment records should also be obtained.  See 
38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Louisville VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination with a dermatologist or other appropriate physician to determine whether any skin disorders other than quiescent herpes simplex are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify any skin disorder found, to include contact dermatitis.  The examiner should additionally address the pictures of the skin rashes that the Veteran submitted in January 2017 in discussion of any current disorders found, particularly if the skin condition is not currently in the active phase on examination.

Then, the examiner should opine whether the Veteran's skin disorders, to include contact dermatitis, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include his service in Saudi Arabia.

The examiner should specifically address the Veteran's noted exposure to large amounts of dust and smoke during his service in Saudi Arabia, as well as the noted May 1991 referral for a skin rash, despite that dermatological consultation not being of record.

If the examiner is unable, despite examination and review of the picture submitted by the Veteran to provide a diagnosis of a skin disorder, then for any dermatological symptoms or clusters of symptoms that cannot be identified with a diagnosis, the examiner should state whether such is considered a qualifying chronic disability or medically undefined chronic multisymptom illness as defined under 38 C.F.R. § 3.317.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a skin disorder, to include contact dermatitis and/or a skin rash as an undiagnosed illness under 38 C.F.R. § 3.317.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




